DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                RANDALL DYESS and SUSAN DYESS,
                          Appellants,

                                     v.

 HSBC BANK USA, N.A., as Trustee for Deutsche Alt -A Securities, Inc.
            Mortgage Loan Trust, Series 2006-AR6,
              Mortgage Pass-Through Certificates,
                            Appellee.

                              No. 4D17-1814

                              [March 22, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James T. Ferrara, Judge; L.T. Case No. 502016CA002678.

    Samuel Aaron Korab of The Ticktin Law Group, PLLC., Deerfield Beach,
for appellants.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Celia C. Falzone, Akerman LLP,
Jacksonville, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.